 Case 4:20-cv-00017-SDJ Document 21 Filed 08/10/20 Page 1 of 4 PageID #: 183




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 GEORGE BERGIN                                   §
                                                 §
                               Plaintiff,        §
 V.                                              §           Civil Action No. 4:20-CV-00017
                                                 §
 THE STATE OF TEXAS, LEWIS                       §
 TATUM, as Sheriff of Hopkins County and         §
 Individually, and DUSTY RABE, as                §
 Hopkins County Attorney and Individually.       §
                                                 §
                               Defendants.       §

               MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

       TO THE HONORABLE JUDGE OF SAID COURT: Now Comes GEORGE BERGIN,

Plaintiff in the above-captioned matter and makes and files this, his MOTION FOR LEAVE TO

FILE AMENDED COMPLAINT, and by such Motion would show the Court as follows:

                                       INTRODUCTION

       1.      Plaintiff George Bergin, has previously filed an Amended Complaint within this

action in a timely manner pursuant to this Court’s scheduling order in this case.

       2.      The sole purpose of such amended complaint was to add additional Defendants at

the urging of Defendant State of Texas.

       3.      Plaintiff mistakenly filed the Amended Complaint without requesting leave from

this Court.

       4.      Plaintiff is filing the immediate motion to correct this error and requests that the

Amended Complaint be deemed timely upon the granting of leave to amend.

       5.      Plaintiff does not seek to alter the status of the case in any other manner, other

than the adding of additional parties at the request and urging of Defendant State of Texas.


                                                 1
 Case 4:20-cv-00017-SDJ Document 21 Filed 08/10/20 Page 2 of 4 PageID #: 184




                                    REQUEST FOR LEAVE

       6.      Plaintiff requests from this Court leave to amend his Complaint in this case for the

purpose of adding additional Defendants in response to Defendant State of Texas’s urging and

arguments concerning the liability of such third parties.

       7.      Plaintiff is not seeking to delay or do any injustice to the parties or this case by

seeking this leave to amend. Plaintiff does not seek to alter the fundamental nature of this case

and such leave should be granted in the interest of justice.

                                    PRAYER FOR RELIEF

       WHEREFORE PREMISES CONSIDERED, Plaintiff requests that this Court grant his

request for leave to file an amended Complaint and that such previously filed amended complaint

be deemed timely and permitted to be the new live pleading in this matter. Plaintiff further

requests any and all other relief to which he might otherwise be entitled whether in law or equity.



                                              Respectfully Submitted,

                                              /s/ Ross B. Russell _______________
                                              ROSS B. RUSSELL
                                              Texas State Bar No. 24090875
                                              North Dakota Bar No. 08450
                                              Washington DC Bar No. 1033711
                                              Minnesota State Bar No. 0398797
                                              LAW OFFICES OF ROSS RUSSELL, P.C.
                                              100 N. 6th Street, Suite 701
                                              Waco, Texas 76701
                                              Telephone: (254) 307-0019
                                              Facsimile: (254) 307-0436

                                              AND




                                                  2
Case 4:20-cv-00017-SDJ Document 21 Filed 08/10/20 Page 3 of 4 PageID #: 185




                                  /s/ Carter L. Hampton________________
                                  CARTER L. HAMPTON
                                  Texas State Bar No. 08872100
                                  HAMPTON & ASSOCIATES, P.C.
                                  1000 Houston Street, 4th Floor
                                  Fort Worth, Texas 76102
                                  Telephone: (817) 877-4202
                                  Facsimile: (817) 877-4204

                                  ATTORNEYS FOR PLAINTIFF




                                     3
 Case 4:20-cv-00017-SDJ Document 21 Filed 08/10/20 Page 4 of 4 PageID #: 186




                             CERTIFICATE OF CONFERENCE

        I certify that on August 5, 2020, Plaintiff’s counsel attempted to conference with
opposing counsel regarding this Motion for Leave. Opposing counsel has been nonresponsive to
Plaintiff’s counsel’s requests and therefore Plaintiff’s counsel presumes that opposing counsel is
opposed. Plaintiff’s counsel has made every reasonable effort to obtain a response regarding this
matter and none has been provided. Therefore, this Motion is being presented to the Court for
determination.

                                                          ___/s/ Ross B. Russell______________

                                 CERTIFICATE OF SERVICE

     I certify that on August 10, 2020, this document was served through the Court’s CM/ECF
Document Filing System or through electronic mail, upon the following counsel of record:

KEN PAXTON
Attorney General of Texas

JEFFREY C. MATEER
First Assistant Attorney General

DARREN MCCARTY
Deputy Attorney General for Civil
Litigation

THOMAS A. ALBRIGHT
Chief, General Litigation Division

ANDREW B. STEPHENS
Assistant Attorney General
General Litigation Division
Office of the Attorney General
300 West 15th Street
P.O. Box 12548
Austin, Texas 78711-2548
Phone: (512) 463-2120
Facsimile: (512) 320-0667

ATTORNEYS FOR DEFENDANT TEXAS

                                                        /s/ Ross B. Russell




                                                4
